PER CURIAM.
The only reviewable ruling of the trial court presented on the record on this appeal being the refusal of the court to direct a verdict for the appellant, and the court being of opinion that the evidence was not sufficient to require the trial court to direct such a verdict either on the ground that the appellee was guilty of negligence as a matter of law or because there was no substantial evidence of negligence on the part of the appellant, it is ordered that the judgment be affirmed.